 In theMatter of UNION TRIBUNE PUBLISHING COMPANYandAMERICANNEWSPAPERGUILD, LOCAL No. 95CaseNo. C-4,59.-DecidedMay 2, 1939Newspaper Publishing Industry-Interference,Restraint, and Coercion-Dis-crimination:discharge;refusal to reemploy employee whose previous dismissalwas not discriminatory,when vacancy occurred;charges of dismissed as to sixpersons-EmployeeStatus:employee justified in refusing to accept work whichis changed upon a discriminatorybasis-Reinstatement Ordered-Back Pay:awarded.Mr. William R. WalshandMr. Charles M. Brooks,for the Board.Williamson, Hoge&Sargent,byMr. Willis H. SargentandMr.Emil Steck, Jr.,of Los Angeles, Calif., andGray, Cary, Ames dDriscoll,byMr. W. P. Cary,of San Diego, Calif., for the respondent.Miss Ann Landy,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 22, 1937, American Newspaper Guild, Local No. 95,herein called the Guild, filed charges, and on October 1, 1937, amendedcharges, and on November 9, 1937, second amended charges, with theRegional Director for the Twenty-first Region (Los Angeles, Cali-fornia), alleging that Union Tribune Publishing Company, SanDiego, California, herein called the respondent, had engaged in andwas engaging in unfair labor practices affecting commerce within themeaningof Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On October 15, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Article III, Section 10 (c), (2),and Article II, Section 37 (b), of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered that the casebe consolidated for the purpose of hearing, with another proceedingbased upon a petition for investigation of representatives of em-ployees of the respondent.12 N. L.R. B., No. 69.589 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the charges and amended charges filed by the Guild, theBoard, by the Regional Director, issued its complaint, dated Novem-ber 11, 1937, against the respondent alleging in substance that therespondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act, in that (1) the respond-ent, by discharging and refusing to reinstate certain of its employees,had discriminated in regard to their hire and tenure of employmentthereby discouraging membership in the Guild, and (2) by these andother acts and conduct the respondent had interfered with, restrained,and coerced its employees in the exercise of the right to self-organiza-tion and to engage in concerted activities for their mutual aid andprotection as guaranteed in Section 7 of the Act.Copies of the com-plaint, accompanied by a notice of hearing, were duly served uponthe respondent and the Guild.On November 26, 1937, the respondentfiled an answer denying the alleged unfair labor practices and settingup as an affirmative defense that the proceeding violated the FirstAmendment to the United States Constitution.Pursuant to notice, a joint hearing upon the petition and the com-plaint was held in San Diego, California, on November 29, 30, Decem-ber 1, 2, 3, 4, and 6, 1937, and in Los Angeles, California, onDecember 8, 1937, before Thomas H. Kennedy, the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded to all parties.During the hearing the Trial Examiner granted a motion by counselfor the Board to dismiss the complaint in so far as it alleged that therespondent had discriminated in regard to the hire and tenure ofemployment of Nellie Adams and M. A. Dunning. The Board hasreviewed the rulings of the Trial Examiner on motions and objectionsto the admission of evidence and finds that no prejudicial errors werecommitte.The rulings are hereby affirmed.On February 18, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties.Hefound that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the Act, butrecommended that so much of the complaint as related to GeorgeJames Hall be dismissed.On March 4, 1938, the respondent filedexceptions to the Intermediate Report and on March 8, 1938, theGuild also filed exceptions, each party excepting to certain findingsof fact and recommendations made by the Trial Examiner. Pur-suant to notice, oral argument was had before the Board in Wash- UNION TRIBUNE PUBLISHING COMPANY591ington, D. C., on June 2, 1938.The respondent appeared by counseland presented its argument.The Guild did not appear. There-after, the respondent filed a brief, which the Board has considered.The Board has reviewed the exceptions to the Intermediate Report,but save for those which are consistent with the findings, conclusions,and order hereinafter set forth, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a California corporation and has its principaloffice and place of business in San Diego, California. It owns, prints,and publishes two newspapers, namely, the San Diego Union, hereincalled the Union, and the Evening Tribune, herein called the Tribune.The editorial and mechanical departments of both newspapers arelocated in the same building.The Union is a daily morning news-paper with a weekday circulation of 28,000, and a Sunday circula-tion of 39,000.The Tribune is an evening paper, published dailyexcept Sunday, with a circulation of 30,000.All of the stock of therespondent is owned by Copley Press, Inc., an Illinois corporation,with its principal office in Aurora, Illinois.Copley Press, Inc., hasa branch office in Los Angeles, California.The stock of CopleyPress, Inc., except for qualifying shares, in turn is owned by itspresident, Ira C. Copley.The Copley Press, Inc., owns three news-papers in addition to the Union and the Tribune. Ira C. Copleyowns and controls the Southern California Associated Newspaperswhich publishes ten newspapers, and he also owns and publishes theIllinois State Journal.Newsprint, the largest single item of physical property that therespondent uses, is purchased by Ira C. Copley in Sweden, and soldby him to the respondent in California. In 1937 the respondentused approximately 5,240 tons of newsprint.The revenue derivedfrom national advertising, that is, from advertising originating outof the State, amounts to approximately 25 per cent of the total adver-tising revenue of the Union and to 21 per cent of that of the Tribune.The respondent is a member of the Associated Press and uses theInternational News Service.The Associated Press Association main-tains and operates two teletype machines in the respondent's plantin San Diego, and has the privilege of transmitting items of newscollected and edited by the respondent's employees for transmittalto the various members of the Associated Press throughout thecountry. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Associated Press furnishes the respondent with news itemsamounting to 150,000 words per day, which are sent from all partsof the country and from foreign countries through its main trunklines to Los Angeles, and from Los Angeles transmitted to the re-spondent's plant, together with California news gathered by theAssociations.News items originating with the respondent andamounting to an average of 150 words per day are transmitted tothe main line by the Los Angeles Associated Press Office.II.THE ORGANIZATION INVOLVEDAmerican Newspaper Guild, Local No. 95, is a labor organizationaffiliated with the American Newspaper Guild. It admits to mem-bership employees of the respondent and of the San Diego Sun, an-other local newspaper.III.THE UNFAIR LABOR PRACTICESA. The discharges; interference, restraint, and coercionThe respondent discharged three employees of its editorial depart-ment on September 15, 1937, and several employees of its circulationdepartment in October.The respondent points to a retrenchmentprogram as the reason for most of these allegedly discriminatorydischarges, while the Guild contends that the program was itselfdevised by the respondent for the purpose of eliminating Guildmembers.We shall discuss this controversy before taking up thedischarges individually.Because of decreased advertising lineage and increased expenses,the respondent's net profits had started to decline in August 1937,and had been steadily diminishing since. It would therefore appearthat there was reason for measures of economy.The Guild chal-lenges the respondent's good faith, however, on the ground that thealleged retrenchment program was put into effect without notice tothe Guild's negotiating committee.Only a month prior to the re-spondent's asserted decision to institute the program, the respondentaccepted the terms of a document known as the bulletin-board agree-ment, which granted to the editorial employees substantial salaryincreases, shorter hours, and other improvements in conditions ofemployment.'The respondent replies that it considered an appealto the Guild for a wage reduction futile within so short a time afterthe conclusion of the agreement.However, Arthur K. Whyte, pub-lisher and manager of the respondent, admitted that if one of the'The opening paragraphof the bulletin-board agreement states : "Themanagement ofthe Union TribunePublishing Company, asa result ofnegotiationswith the San DiegoNewspaper Guild,hereby givesnotice of the followingschedule of hours, wages,and work-ing conditions,effective July 26,1937,and until further notice for editorial employees ofthe Union Tribune Publishing Company." UNION TRIBUNE PUBLISHING COMPANY593traditionaltrade unions had been involved instead of the Guild, therespondent would have called in the negotiating committee.While the retrenchment program was not devised primarily forthe purpose of eliminating Guild members, it was utilized toobscure the real reasons for some of the discharges.Therefore, wereject the respondent's contention that the establishment of the pro-gram is a complete defense to every discharge made pursuant thereto.1.The discharges of September 15, 1937Joseph S. Morgan, Charles Edmond Swanson,andShirleyMillerwere discharged on September 15, 1937.All three of them had joinedthe Guild in December 1936.Joseph S. Morgan had been employed by the respondent for ap-proximately 91/2 years, and since 1930 had been a police reporter forthe San Diego Union.His editors praised his efficiency and abilityvery highly.Morgan was senior in length of service to all but afew employees on the editorial staff.Since, by the terms of thebulletin-board agreement, salaries were to be determined accordingto years of experience, Morgan received a very substantial increaseamounting to approximately $20 a week.Morgan's increase wasfrequently used by the Guild in soliciting other employees for Guildmembership, as an example of what the Guild could accomplish. Therespondent contends that it discharged Morgan pursuant to its re-trenchment policy because it was unwilling to pay a police reporterthe salary it was required to pay Morgan under the agreement. Tworeporters, who because of less seniority rated considerably less paythanMorgan, successively held Morgan's position.Swanson, Mor-gan's ultimate successor, receives only $5 less per week than Morgandid, and according to the agreement, his salary will equal Morgan'sin less than a year's time.However, Swanson writes his own storieswhileMorgan was accustomed to telephone his in to rewrite men,although there is no proof in the record that Morgan could not havedispensed with the services of the rewrite men had he been requestedto do so.His editor testified that Morgan was a better police reporterthan Swanson.The circumstances surrounding Morgan's discharge, his pronouncedability and the Guild's use of his raise as an example of its accom-plishments, arouse strong suspicion of discrimination, but this evi-dence is not sufficient to disprove respondent's defense.Swanson had been employed by the respondent since July 6, 1936, onthe staff of the Union.During the summer of 1937 he was the Guild'sacting secretary and in that capacity he signed charges filed with theBoard against the respondent.Shirley Miller had been employed by the respondent since Septem-ber 26, 1932, on the Tribune first as society reporter, then as society 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDeditor.At the time of her discharge she was engaged in generalreporting and rewriting work.She has been the secretary of theGuild since January 1937 and in that capacity she signed most of itsletters to the respondent.Lester G. Bradley, president and treasurerof the respondent, reprimanded her personally for the language usedin a letter in which the Guild protested the anti-Guild statements andactions of W. V. O'Farrell, circulation manager, in spite of her asser-tion that the letter was a communication of the Guild merely signedby her in her official capacity.Bradley admitted at the hearing thathe told Miller of his resentment against the letter.Jack Stevenson,one of his district managers, testified that O'Farrell told him thatthe respondent dismissed Miller because she was the one who wascausing him all the trouble and had written the letters to the manage-ment.O'Farrell denied this statement but in the light of his othertestimony we cannot give credence to his denial.The respondent claims that Miller was discharged pursuant to theretrenchment program.Frank B. Goodman, the editor of theTribune testified that Miller was occupied only 5 or 6 hours a daybecause there had not been enough work for her to do.Miller ad-mitted that since her return from her leave of absence in the summerof 1937 there were periods when her work was so light that she wasnot occupied a full working day, but claimed that was not unusualsince the other reporters were not steadily occupied either.Miller was the only regular employee of the Tribune's editorialstaff chosen for discharge pursuant to the retrenchment program.We believe that in the light of the length of her service record andthe versatility apparent from her various positions with the re-spondent, Miller's employment would not have been terminated hadit not been for her superiors' resentment of her union activities.On September 16, 1937, a conference was held by representatives ofthe respondent, of the Guild, and of the Board to discuss the abovedischarges.Swanson suggested that if the respondent would tem-porarily reinstate the three of them the Guild would consider a pro-posal that all editorial employees take salary reductions aggregatingthe amount saved by the discharges.The respondent agreed to do soand subsequently set the necessary salary reduction at 10 per cent.Accordingly, the three employees were temporarily reinstated.Onthe following day Miller tendered her resignation.At the hearingshe testified that she found it unbearable to be "put back on suffer-ance," that by her resignation on September 18 she intended to endher temporary reinstatement, but that she had not terminated heremployee status.Goodman's testimony presents a different versionof this incident.Miller told Goodman that she was resigning becauseshe had been dissatisfied for a long time, and that she attended theprotest meeting of September 16 only out of loyalty to the Guild. UNION TRIBUNE PUBLISHING COMPANY595Miller's version appears to be more compatible with the evidence inthe case.Having found Miller's discharge discriminatory the question ariseswhether this resignation should bar the remedy. It is clear that thetemporary reinstatement and the subsequent resignation therefromwere a direct result of respondent's violation of the Act.We haveheld that where an employee's status is changed upon a discrimina-tory basis it is justifiable for him to refuse to accept work under thechanged status.2On September 19 at a meeting of the Guild its membership refusedto take a salary cut, since the respondent refused to give any assuranceagainst further discharges and the editorial department was unwillingto shoulder the burden of the respondent's economy program.TheGuild notified the respondent of the action it had taken at a conferenceheld on September 20.At this time a representative of the Guildvoiced the belief that Swanson had been discriminated against by therespondentbecause his name had appeared on the charges filed againstthe respondent.After a short consultation between the representa-tives of the respondent they agreed to reinstate Swanson in order toeliminate the suspicion of discrimination.Thereupon, Swanson'stemporary reinstatement became permanent.Morgan's reinstatementwas terminated, however.Conclusions with respect to the discharges of September 15, 1937Upon all the evidence in this case, we find that the respondent dis-charged Shirley Miller because of her activities on behalf of the Guild.The respondent, by discharging Miller has discriminated in regardto her hire and tenure of employment, thereby discouraging member-ship in the Guild.The evidence fails to sustain the allegation thatthe respondent discharged Joseph S. Morgan and Charles EdmondSwanson because of their Guild membership.Accordingly, we willdismiss the complaint in so far as it concerns the discharge of Morganand Swanson.2.Other dischargesJames Edward McMahonhad been employed by the respondent for11 years, when he was discharged on October 21, 1937.Five monthsprior to this date he had been made district manager; his work con-sisted largely of supervising the carriers in his district.His districtwas carved out of two other districts, for the purpose of increasingcirculation, but when the retrenchment program was put in effect theoriginal districts were restored, and his position thereby eliminated.2 Matter ofWaggoner Refining Company,Inc. and W. T. WaggonerEstateandInterna-tional Associationof OilField,Gas Well and RefineryWorkersof America,6N. L. R. B.731.169134-39-vol. 12-39 596DECISIONSOF NATIONALLABOR RELATIONS BOARDMcMahon was the first employee in the circulation department tojoin the Guild.His superior, O'Farrell, head of the department,knew of his Guild membership.O'Farrell was outspoken as to hisdislike of the Guild.He admitted at the hearing that he had askedone of the employees to report to him-those who attended a Guildmeeting, because he "just wanted to see who was going."His secre-tary testified that in a telephone conversation between O'Farrell andthe circulation manager of the Sun, O'Farrell stated in response to aquestion, "I thought my people had not joined either, but I find theyjoined 100 per cent" and later added, "there is certainly something wecan do about it."Although O'Farrell admitted making only thefirst part of the above statement, and denied the second, in the lightof all the evidence we cannot give credence to his denial and find thathe made the entire statement attributed to him.O'Farrell expressed his disapproval of McMahon's Guild activitiesto several of the employees.Sometime before McMahon's discharge,O'Farrell toldMcMahon that he had heard that McMahon had"backed out" of the Guild.When McMahon denied this O'Farrellsaid, "Well, I thought you were getting smart, Eddie, but I guess youare not."We find that McMahon's selection for dismissal on October 21,1937, was not discriminatory, since his job had been the last createdand among the district managers he was the youngest in that position.However, 2 weeks later when one of the district managers was trans-ferred, a vacancy occurred.McMahon was a competent employee;the evidence clearly proves that his record of obtaining new sub-scribers was better than or at least as good as that of most districtmanagers.He applied for the position but it was given to McKain,who was in the respondent's employ as an office boy.The respond-ent's preference for McKain, who had had no experience at this post,in the light of McMahon's Guild activities, can be accounted for onlyby O'Farrell's disapproval of the Guild.Upon all the evidence in this case, we find that the respondent re-fused to reemploy McMahon at the time the vacancy occurred be-cause of his activities in behalf of the Guild.By its refusal to re-employ McMahon, the respondent has discriminated in regard toMcMahon's hire and tenure of employment, thereby discouragingmembership in the Guild.Viola Crockett 3had been employed by the respondent in the cir-culation department for 14 months when she was discharged on Oc-tober 4, 1937.She was engaged in filing records of all the sub-scribers in and around San Diego County.These files were discon-tinued as part of the retrenchment program, and Crockett was dis-charged.No one was hired to take her place.8Referred to in complaint and answeras V. Crockett. UNION TRIBUNE PUBLISHING COMPANY597She has been a member of the Guild since August 1937.At the timewhen the Guild had been organizing the circulation departmentO'Farrell told her to be careful and not to sign anything hastily, butdid not tell her not to join.O'Farrell also asked her to attend aGuild meeting and report those present.At the hearing O'Farrelladmitted having made both statements, but he claimed that hiswarning against signing referred to the company-union movementwhich was then in progress.The evidence fails to sustain the allegation that the respondentdischarged her because of her Guild membership.Accordingly, wewill dismiss the complaint in so far as it concerns her discharge.Horace P. Emersonhas been employed by the respondent for ap-proximately 12 years as bookkeeper.At the time of his discharge,he was working on the general ledger.He has been a member of theGuild since September 1937.The respondent transferred the general ledger to the Los Angelesoffice of Copley Press, Inc., as the monthly financial statements wereto be prepared there in order to facilitate the handling of taxationmatters.Emerson's position was eliminated by the transfer of the books hehandled.The evidence fails to sustain the allegation that therespondent discharged Emerson because of his Guild membership.Accordingly, we will dismiss the complaint in so far as it concernshis discharge.George Bookerhad been employed as staff photographer of therespondent since May 20, 1935.He was discharged on October 16,1937.On that day he was assigned to cover two football games.Before taking any pictures, he was knocked down in one of the plays,as a result of which the front shutter of his camera closed.He tookseveral pictures of each game without noticing the closed shutter andconsequently when he returned to the office he had only blank nega-tives.When Harry T. Bishop, head of the photographic depart-ment, learned what had happened, he discharged Booher.There is further evidence in the record of Booher's failures to obtainsatisfactory results on other previous assignments, and of his unau-thorized absences from the office during working hours.However,the issue before us is not whether his discharge was justified, butwhether it was due to his membership and activity in the Guild.The only evidence in support of the allegation that Booher hadbeen discharged because of his Guild membership is in Booher's testi-mony that Bishop hold him "if any of my men join the Union, itmeans their job."Bishop denied the statement, and since everyemployee in the photographic department belongs to the Guild andthere is no evidence that Booher was more active in the Guild than 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe others, we believe Bishop's testimony.The evidencefails to sus-tain the allegation that the respondent discharged Booher because ofof his Guild membership.Accordingly, we will dismiss the com-plaint inso far as itconcerns his discharge.George James Hallwas employed by the respondentas assistantstreet circulator.For several months he used his own car andreceived $20 monthly compensation therefor in addition to his salary.On September 10, 1937, the allowance was discontinued as part of theretrenchment program.Hall was unwilling to work without the carallowance and voluntarily terminated his employment.He contra-dicted himself at the hearing regarding the date of his Guildaffilia-tion.It appears that he joined the Guild only after the allegeddiscrimination had already occurred.The evidence fails to sustain the allegation that the respondentdischarged Hall because of his Guild membership.Accordingly, wewill dismiss the complaint in so far as it concerns his discharge.3.The October 11, 1937, rulesOn October 11, 1937, the respondent posted certain rules and regu-lations concerning conditions of employment in its editorial depart-ment.These rules list a number of offenses, the violation of whichconstitutes cause for discharge.It was alleged that the posting ofthese rules intimidated, restrained, and coerced the respondent's em-ployees within the meaning of Section 8 (1) of the Act. The evi-dence does not sustain the allegation and therefore we will dismissthe complaint in so far as it concerns this charge.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES, UPON COMMERCEWe find that the activities of the respondent with respect to ShirleyMiller and James Edward McMahon, set forth in Section III above,occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.Upon the basis of the above findings of fact and upon the entirerecord of the case, the Board makes the following :CONCLUSIONS OF LAW1.The American Newspaper Guild, Local No. 95, is a labor organ-ization within the meaning of Section 2 (5) of the Act.2.The respondent, by discriminating against Shirley Miller andJames Edward McMahon, in regard to hire and tenure of employ-ment, thereby discouraging membership in American Newspaper UNION TRIBUNE PUBLISHING COMPANY599Guild, Local No. 95, has engaged in and is engaging in -unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed by Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.By discharging Joseph S. Morgan, Charles Edmond Swanson,Viola Crockett, Horace P. Emerson, George Booher, and GeorgeJames Hall, the respondent has not engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Union Tribune Publishing Company, San Diego, California, andits officers, agents, successors, and assigns shall:1.Cease and desist :(a)From discouraging membership in the American NewspaperGuild, Local No. 95, or any other labor organization of its employeesby discriminating in regard to hire or tenure of employment or anyterm or condition of employment.(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining andother mutual aid or protection, as guaranteed by Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer Shirley Miller and James Edward McMahon immediatereemployment to their former positions without prejudice to theirseniority and other rights and privileges;(b)Make whole said Shirley Miller and James Edward McMahonfor any loss of pay they have suffered by reason of the respondent'sdiscrimination against them by payment to each of a sum of moneyequal toi that which he normally would have earned as wages fromthe date of such discrimination to the date of such offer of reemploy-ment, less his net earnings 4 during said period,. deducting, however,4 By "net earnings" is meant earnings, less expenses,such as for transportation, room,and board,incurred by an employee in connectionwithseeking work or working elsewhere,whichwould not have been incurred but for his unlawful discharge and the consequentnecessity of his seeking work elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill WorkersUnaon,Local 2590,8N. L. It.B. 440. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the amount otherwise due to each of the said employees moniesreceived by said employee during said period for work performed onFederal, State, county, municipal, or other work-relief projects, andpay over the amount so deducted to the appropriate fiscal agency ofthe Federal, State, county, municipal, or other government or govern-ments which supplied the funds for said work-relief projects;(c)Post immediately notices to its employees in conspicuous placesthroughout its plant, and maintain such notices for a period of atleast sixty (60) consecutive days from the date of posting, statingthat the respondent will cease and desist in the manner aforesaid;(d)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed with respect to the discharge of Joseph S. Morgan, CharlesEdmond Swanson, Viola Crockett, Horace P. Emerson, GeorgeBooher, and George James Hall.MR. EDWIN S. SMITH,dissenting :I am of the opinion that Morgan was discharged because of hismembership in the Guild.The respondent's contention that it dis-chargedMorgan pursuant to its economy program because it wasuhwilling to pay a police reporter the salary it had to pay Morganunder the agreement is not supported by the facts.Morgan was admittedly an excellent police reporter.The two lessexperienced reporters who after Morgan's discharge temporarily filledhis position were not seriously contemplated to succeed him.Withina few weeks, the job was given to Swanson who earns only 5 dollarsless than Morgan and is according to the evidence not so good a policereporter as Morgan.Furthermore the respondent apparently doesnot consider that salary unreasonable for the job since the policereporter of its other paper, the Tribune, receives an equal amount.Morgan received the largest salary increase granted under the Guildagreement.That increase was utilized by the Guild as an exampleof its accomplishments in soliciting members in the plant.Discharg-ing him, after the Guild had pointed with pride at his increasedsalary, was an effective method of discouraging membership in theorganization.Considering all the evidence in the case I find that the respondentdischargedMorgan in order to lessen the Guild's prestige ratherthan to effectuate its economy program.The respondent should beordered to offer him immediate and full reinstatement, with back payfrom the date of his discharge.